LUMBARD, Circuit Judge
(concurring).
For the reasons set forth in Judge Sugarman’s opinion, 136 F.Supp. 850 and on the authority of Blackmar v. Guerre, 1952, 342 U.S. 512, 72 S.Ct. 410, 96 L. Ed. 534; Burns v. McCrary, 2 Cir., 1956, 229 F.2d 286; Reeber v. Rossell, 2 Cir., 1952, 200 F.2d 334; Marshall v. Wyman, *140D.C.N.D.Cal.1955, 132 F.Supp. 169; Harris v. Bayer, D.C.E.D.Pa.1955, 18 F. R.D. 392.; cf. United States ex rel. Vassel v. Duming, 2 Cir., 1945, 152 F.2d 455, the order of the District Court denying appellant’s motion for a temporary injunction and the order of the District Court granting respondents’ cross-motion to dismiss the complaint should be affirmed.
I refrain from concurring in Judge FRANK’S discussion of other matters as it seems to me that such discussion is not necessary to the decision and regards matters concerning which I do not feel that the Court is or needs to be fully informed.